DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism for opening and closing the drain valve” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claim(s) 1, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 8807579).
Regarding claims 1 and 9, Lin discloses a garbage collection container device comprising: 
a container member 10 for storing collected garbage; and 
a drain member built into the container member for releasing elements therefrom, the drain member including:
an aperture, 
a drain valve 17, and 
a control mechanism, pedal 181, for opening and closing the drain valve, fig. 6,
the aperture and the drain valve are located at a first bottom region of the container member (the bottom of the container) and the control mechanism is located at a second bottom region of the container member (the back of the container), 
wherein the drain valve is opened in a drain operating mode to release the elements from the container member through the aperture and in a default operating mode the drain valve is closed and the aperture is sealed, col. 2: 50-end, col. 3:45-55.

Regarding claims 4-6, Lin further discloses that the control mechanism includes a foot-operated lever 182 and a pedal, 181, fig. 6, wherein the drain valve is opened when pressure is applied to the foot-operated lever, col. 3: 45-50.

Regarding claim 7, the drain valve of Lin remains open as long as pressure is applied to the foot-operated lever since the protruding rod holds it open as long as the pedal is pushed down as seen in fig. 6.

Regarding claim 10, the drain of Lin will allow residue, debris, sediments, dregs, and waste deposits to be released from the container member.

Regarding claim 11, Lin further discloses that the device is operated in drain mode when washing of the device occurs (draining to facilitate the cleaning process), Col. 3: 40-45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ben-Menashe (WO 2006/032073).
Regarding claim 3, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach that the drain valve includes a spring.  The drain valve of Lin is pulled closed by a magnetic force, col. 3: 45-50.  Ben-Menashe teaches a trash receptacle having a closure with a hatch, fig. 7A-7C.  The opening hatch is closed with a door (valve) at 30 that is self-closing by a spring loaded force, page 11: 1-15.  It would have been obvious to one of ordinary skill in . 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Wright et al. (US 9302950).
Regarding claim 2, Lin teaches that the lid is held to the container via a magnetic force col. 3: 45-50.  However, it is known to provide a drain door/valve that closes via a hinge.   For example, Wright teaches a container for trash 102 having a door/valve at 136 that is capable of allowing drainage, fig. 1B and 1E.  It can be seen that the door/valve of Wright is attached to the container via a hinge, fig. 1B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door of Lin to be attached to the container with a hinge in order to prevent the lid from being separated from the container and lost.  

    PNG
    media_image1.png
    266
    558
    media_image1.png
    Greyscale

Regarding claim 8, the references applied above teach all of claim 1, as applied above.  The drain of Lin is on the bottom surface of the container, that can be considered a first bottom region front side.  However the following rejection is provided for compact prosecution.  Wright teaches a container for trash 102 having a door at 136 that is capable of allowing drainage, fig. 1B and 1E.  Wright further teaches that the drain door is on the front side of the container so that if the container is tipped forward, the trash (compost) inside the container can be dumped out at a desired location, col. 11: 30-40.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drain location of Lin to be on a front side in order to allow the contents to dump out in a desired location as per the teaching of Wright. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799